DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated on 04/29/2021 the Amendment has been received on 09/29/2021.
          Claims 1, 7, 11, 16, 19 and 20 have been amended.
          Claims 2 and 12 have been canceled.
          Claims 1, 3-11 and 13-20 are currently pending in this application. 

Response to Arguments

3.           Applicant’s arguments, see page 5, filed on 09/20/2021, with respect to claims 7, 16 and 20 rejected under 35 U.S. C. § 112. have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome rejections. Therefore, the above rejections have been withdrawn. 
4.           Applicant’s arguments with respect to prior art rejections of claims 1-20 have been considered but are moot because after the amendments to the claims the new ground of rejection 
         Therefore, upon further consideration, in response to the amendments to the claims a new ground(s) of rejection is made in view of Wooley (US PAP 2010/0028397 A1) and Lavenda et al. (US PAP 2008/0020332 A1).

Claim Objections

5.          Claims 11 and 15 are objected to because of the following informalities:   
             Claim 11 requires a period mark at the end of the claim. 
             Claim 15 depends on canceled claim 12.
             Appropriate corrections are required.

Claim Rejections - 35 USC § 103

6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wooley (US PAP 2010/0028397 A1) in view of Lavenda et al. (US PAP 2008/0020332 A1).
           With respect to claim 1, Wooley teaches (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) a sterile drape (10) (as anti-infective protector (10)) for a medical device (an X-ray imaging apparatus; see Fig. 3), wherein the medical device comprises a C-shaped support arm (see Fig. 3 illustrating the X-ray imaging apparatus comprising: a C-arm, an X-ray source (22B) and an X-ray detector (22A)), the drape (10) comprising: 


            
    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
        a closed end portion; a middle portion with a size sufficient to enclose a part of the medical device being used near a patient; and an open end portion, the end portion configured to be closed by a user once the middle portion encloses the part of the medical device being used near a patient (see Fig. 3; paragraphs 0066-0094 and 0102-0108); the sterile drape (10) creates a sterile barrier around the entire C-shaped support arm including both the X-ray source and X-ray detector once the open end is closed (see Fig. 3). 
           Wooley fails to explicitly teach that the entire medical device is comprised only with the C-arm, the X-ray source and the X-ray detector.
           Lavenda et al. teaches (see Fig. 1; paragraph 0031), an exemplary handheld medical radiographic device, structured as a micro C-arm portable fluoroscopic X-ray device (100). 
    PNG
    media_image2.png
    814
    594
    media_image2.png
    Greyscale
The entire medical device comprises: a C-arm, a grip handle (102) with a radiation cover shield (103) connected on one side to an X-ray source (104) and on the other side to an X-ray detector (106). The upper part of the C-arm includes an onboard viewing monitor (107) and a control panel (108) providing user with improved more compact and portable X-ray medical device with only essential parts for timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office (see paragraphs 0001-0011). 
           Wooley (see paragraph 0107) and Lavenda et al. (see paragraph 0031) disclose related apparatuses for medical imaging comprising the C-arm portable X-ray devices.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the very compact, portable, hand-held, X-ray radiographic medical device with only essential parts as suggested by Lavenda et al. in the apparatus of Wooley, since such a modification would provide user with the capabilities to provide timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection (possibly anti-bacterial in view of COVID-19 pandemic) with portable, hand-held, X-ray radiographic medical device. 
            In addition, it has been held that merely rearranging parts, change in size, duplication of the essential working parts, make them adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
            It would have been obvious to treat Wooley and Lavenda et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

            With respect to claim 3, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, wherein Lavenda et al. explicitly teaches that the medical device is a hand-held or self-supported x-ray device (see paragraph 0031), since such a modification would provide user with the capabilities to provide timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection with portable, hand-held, X-ray radiographic medical device. 
           With respect to claim 4, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 3; wherein Lavenda et al. explicitly teaches teach that the medical device is configured to be self-contained and operate without using external cables or wires (see Figs. 1 and 2; paragraph 0031 teaching that data transmitted to a remote monitor or storage medium (110) is optional and obviously can be transmitted wirelessly (see paragraphs 0062, 0071, 0094 and 0103)), since such a modification would provide user with the capabilities to provide timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection with portable, hand-held, X-ray radiographic medical device. 
           With respect to claim 5, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, wherein the sterile barrier is made of plastic, a breathable fabric, or a combination thereof (see abstract; Figs.1-4; paragraphs 0066-0094 and 0102-0108).
           With respect to claim 6, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 3, wherein the sterile drape is sufficiently flexible so that no opening or breaks occur as the location of an X-ray source and an X-ray detector change relative to each other (see abstract; Figs.1-4; paragraphs 0066-0094 and 0102-0108).
           With respect to claim 7, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, wherein the medical device can be operated while enclosed in the sterile drape (see abstract; Figs.1-4; paragraphs 0066-0094 and 0102-0108).
           With respect to claim 8, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, wherein the sterile drape comprises a single sheet of material (see abstract; Figs.1-4; paragraphs 0066-0094 and 0102-0108).
            With respect to claim 9, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, but fails to explicitly teach a pocket located adjacent a handhold or adjustment handle in the medical device.
            Lavenda et al. clearly teaches a grip handle (102) (see paragraph 0031). It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the pocket located adjacent the handhold or adjustment handle in the medical device in the device of Wooley as modified by Lavenda et al. to provide a protected grip handle for moving or rearranging the medical device without stretching or otherwise risking damage to or stress on the sterile drape material that may cause a tear or other damage that will negate the sterile barrier that is the purpose of the drape. It has been held that make adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.
           With respect to claim 10, Wooley (see Fig. 3; paragraphs 0066-0094 and 0102-0108) as modified by Lavenda et al. (see abstract; Fig. 1 and paragraph 0031) teach the sterile drape of claim 1, wherein a protective shield or additional barrier is incorporated into the sterile drape (see abstract; Figs.1-4; paragraphs 0066-0094 and 0102-0108).

9.       Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavenda et al. (US PAP 2008/0020332 A1) in view of Wooley (US PAP 2010/0028397 A1).
           With respect to claim 11, Lavenda et al. teach a hand-held or self-supported X-ray device (100), comprising (see Fig. 1; paragraph 0031): 

    PNG
    media_image2.png
    814
    594
    media_image2.png
    Greyscale
a C-shaped support arm; an X-ray source (104) contained near one end of the support arm; an X-ray detector (106) contained near the other end of the support arm (see Fig. 1; paragraph 0031) but fails to explicitly teach a sterile drape enclosing the X-ray source, the X-ray detector, and the support arm. 
           Wooley teaches (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) a sterile drape (10) (as anti-infective protector (10)) for a medical device (an X-ray imaging apparatus; see Fig. 3), wherein the medical device comprises a C-shaped support arm (see Fig. 3 illustrating the X-ray imaging apparatus comprising: a C-arm, an X-ray source (22B) and an X-ray detector (22A)) wherein the sterile drape (10) enclosing the


            
    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
        X-ray source, the X-ray detector, and the support arm (see Fig. 3; paragraphs 0066-0094 and 0102-0108) in order to provide anti-infective protection for use in healthcare setting. 
            Wooly further teaches that: “In a surgical setting, bodily fluids from a patient, such as blood, drainage from a site of infection etc., often contact equipment used in the surgical setting. Such equipment includes, but is not limited to, patient tables, patient table mattress and surgical instruments/supplies, including without limitation x-ray machines.  Such exposure can lead to the colonization of equipment by infective agents. Such colonization can increase the incidence of nosocomial infection in patients present in the healthcare setting. Furthermore, colonization of equipment can also lead to infection of others present in the healthcare setting, such as but not limited to, friends and family and healthcare workers, allowing these infections to be spread beyond the boundaries of the healthcare setting. Such transmission can result from exposure of equipment to a patient's blood and/or other bodily fluids or exposure of equipment to a patients exterior, such as, but not limited to, skin, hair and clothing. Furthermore, the equipment may be exposed to blood/bodily fluids/exterior of healthcare workers or friends and family that may be visiting the patient or others in the healthcare setting. Finally, equipment may be exposed to infective agents through ambient environmental conditions in the healthcare setting. Other types of exposure are also be contemplated.” (See paragraphs 0001-0008).          
            Lavenda et al. (see paragraph 0031) and Wooley (see paragraph 0107) and disclose related apparatuses for medical imaging comprising the C-arm portable X-ray devices.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the sterile protective drape over the X-ray source, the X-ray detector, and the support arm as suggested by Wooley in the apparatus of Lavenda et al., since such a modification would provide user with the capabilities to provide timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection with portable, hand-held, X-ray radiographic medical device. 
            It would have been obvious to treat Lavenda et al. and as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 11 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

          With respect to claim 13, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 11, wherein the x-ray device is configured to be self-contained and operate without using external cables or wires (see Figs. 1 and 2; paragraph 0031 teaching that data transmitted to a remote monitor or storage medium (110) is optional and obviously can be transmitted wirelessly (see paragraphs 0062, 0071, 0094 and 0103)) providing user with the capabilities to deliver timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection with portable, hand-held, X-ray radiographic medical device. 
           With respect to claims 14 and 15, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 11, wherein Wooley teaches that the sterile drape is made of plastic, a breathable fabric, or a combination thereof  and wherin the drape is sufficiently flexible (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108), since such a modification would provide user with the capabilities to anti-infection protection for portable, hand-held, X-ray radiographic medical device. In addition, it has been held to be within the skill of a worker in the art to select a known material on the basses of its suitability, without producing any new and unexpected results, for the intended use such as to containing sterile environment.
            With respect to claim 16, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 11, wherein Wooley teaches that the x-ray device is operated while enclosed in the sterile barrier (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108), since such a modification would provide user with the anti-infection protection for portable, hand-held, X-ray radiographic medical device. 
           With respect to claim 17, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 11, wherein Wooley teaches the sterile drape comprises a single sheet of material (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108), since such a modification would provide user with the anti-infection protection for portable, hand-held, X-ray radiographic medical device. 
            With respect to claim 18, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 17 but fail to explicitly teach that the sterile drape comprises a pocket located adjacent a handhold or adjustment handle in the support arm of the x-ray device. 
            Lavenda et al. clearly teaches a grip handle (102) (see paragraph 0031). It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the pocket located adjacent the handhold or adjustment handle in the medical device in the device of  Lavada et al. as modified by Wooley to provide a protected grip handle for moving or rearranging the medical device without stretching or otherwise risking damage to or stress on the sterile drape material that may cause a tear or other damage that will negate the sterile barrier that is the purpose of the drape. It has been held that make adjustable and/or make old device portable or movable without producing any new or unexpected results involves only routine skill in the art.

           With respect to claim 19, Lavenda et al. (see Fig. 1; paragraph 0031) teach a hand-held or self-supported X-ray device, comprising (see Fig. 1; paragraph 0031): a C-shaped support arm; an X-ray source (104) contained near one end of the support arm; an X-ray detector (106) contained near the other end of the support arm; wherein the x-ray device is configured to be self-contained and operate without using external cables or wires (see Figs. 1 and 2; paragraph 0031 teaching that data transmitted to a remote monitor or storage medium (110) is optional and obviously can be transmitted wirelessly (see paragraphs 0062, 0071, 0094 and 0103)) providing user with the capabilities to deliver timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with portable, hand-held, X-ray radiographic medical device (see Fig. 1; paragraph 0031). 
            Lavenda et al. fails to explicitly teach a sterile drape substantially enclosing the X-ray source, the X-ray detector, and the support arm without any breaks and maintain a sterile surgical field.
          Wooley teaches (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) a sterile drape (10) (as anti-infective protector (10)) for a medical device (an X-ray imaging apparatus; see Fig. 3), wherein the medical device comprises a C-shaped support arm (see Fig. 3 illustrating the X-ray imaging apparatus comprising: a C-arm, an X-ray source (22B) and an X-ray detector (22A)) wherein the sterile drape (10) enclosing the X-ray source, the X-ray detector, and the support arm (see Fig. 3; paragraphs 0066-0094 and 0102-0108) in order to provide anti-infective protection for use in healthcare setting. 
            Lavenda et al. (see paragraph 0031) and Wooley (see paragraph 0107) and disclose related apparatuses for medical imaging comprising the C-arm portable X-ray devices.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the sterile protective drape over the X-ray source, the X-ray detector, and the support arm as suggested by Wooley in the apparatus of Lavenda et al., since such a modification would provide user with the capabilities to provide timely examinations at the initial point of medical contact including accident sites, trauma centers, health clinics and physician’s office with anti-infection protection with portable, hand-held, X-ray radiographic medical device. 
            It would have been obvious to treat Lavenda et al. and as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 19 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).        

         With respect to claim 20, Lavenda et al. (see Fig. 1; paragraph 0031) as modified by Wooley (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108) teach the device of claim 19, wherein Wooley teaches that the x-ray device is operable while enclosed in the sterile barrier (see abstract; Figs.1-4; paragraphs 0001, 0004-0007, 0066-0094 and 0102-0108), since such a modification would provide user with the anti-infection protection for portable, hand-held, X-ray radiographic medical device during operation. 

Conclusion

10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campista (US PAP 2013/0240402 A1) teach X-ray medical equipment having a protection layer.
11.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                            
/I.K./   November 17, 2021